DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 16 November 2020 is acknowledged.
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 November 2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugita (US 8,179,497).
Regarding independent claim 1, Sugita teaches an illumination device comprising a light source configured to emit light (col. 4, ln. 4-5); a surface light source layer (Fig. 1, Element 41) configured to convert the light emitted from the light source to surface light; a focusing lens (Fig. 1, Element 1) configured to focus the surface light from the surface light source layer (41); and a display panel (Fig. 1, Element 16) 
Regarding claim 2, Sugita teaches the surface light source layer (41) disposed at a focal length of the focusing lens (1) from the focusing lens (Fig. 1).
Regarding claim 3, Sugita teaches the surface light source layer (41) comprising a mask having a pattern configured to form structured light (Fig. 1).
Regarding claim 4, Sugita teaches the mask comprising materials having different transmittances which can be respectively configured to transmit the light emitted from the light source or block the light emitted from the light source (col. 6, ln. 4-34).
Regarding claim 5, Sugita teaches the surface light source layer (41) comprises a diffuser (Fig. 14, Element 61).
Regarding claim 6, Sugita teaches the diffuser (61) comprising a microlens array, a metalens array, or a random optical structure (col. 11, ln. 49-54).
Regarding claim 9, Sugita teaches the random optical structure comprises a meta-surface having a transmission phase (Fig. 14).
Regarding claim 11, Sugita teaches the focusing lens (1) comprising a refraction lens, a Fresnel lens, or a metalens (Fig. 1).
Regarding claim 16, Sugita teaches a heat sink (Fig. 1, Element 35) disposed on a rear side of the light source opposite to the surface light source layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7-8, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita (US 8,179,497).
Regarding claim 7, Sugita teaches the limitations of claim 6 discussed earlier but fails to exemplify the light source comprising a plurality of light-emitting elements, and wherein the microlens array or the metalens array has a size that is equal to or less than a pitch of each of the plurality of light-emitting elements.
It would have been an obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the illumination device of Sugita with a plurality of light-emitting elements, since although Sugita does not disclose a plurality of light-emitting elements, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04(VI)(B)).
Regarding claim 8, Sugita teaches the limitations of claim 6 discussed earlier but fails to exemplify the random optical structure comprising grains, and each of the grains has an average size that is equal to or less than twice a wavelength of the light emitted from the light source.
It would have been an obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the illumination device of Sugita with grains having an average size that is equal to or less than twice a wavelength of the light emitted from the light source, since where the general conditions 
Regarding claim 10, Sugita teaches the limitations of independent claim 1 discussed earlier but fails to exemplify the aperture having a diameter of 0.5 mm or less.
It would have been an obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the aperture of Sugita having a diameter of 0.5 mm or less, since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05(II)(A)).
Regarding claim 12, Sugita teaches the limitations of claim 11 discussed earlier but fails to exemplify the metalens comprising a plurality of nano-structures, and each of the plurality of nano-structures has a pitch of 1/2 of a wavelength of the light emitted from the light source or less and a height of 3/4 of the wavelength of the light emitted from the light source or less.
It would have been an obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the illumination device of Sugita with a plurality of nano-structures, and each of the plurality of nano-structures has a pitch of 1/2 of a wavelength of the light emitted from the light source or less and a height of 3/4 of the wavelength of the light emitted from the light source or less, since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05(II)(A)).
Regarding claim 13, Sugita teaches the limitations of claim 12 discussed earlier but fails to exemplify each of the plurality of nano-structures having a refractive index that is greater, by 0.5 or more, than a refractive index of a surrounding material.
It would have been an obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the illumination device of Sugita with each of a plurality of nano-structures having a refractive index that is greater, by 0.5 or more, than a refractive index of a surrounding material, since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05(II)(A)).
Regarding claim 14, Sugita teaches the limitations of independent claim 1 discussed earlier but fails to exemplify the aperture provided corresponding to an area of 20 x 20 pixels or less with respect to pixels included in the display panel.
It would have been an obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the illumination device of Sugita with the aperture provided corresponding to an area of 20 x 20 pixels or less with respect to pixels included in the display panel, since the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04(VI)(B)).
Regarding claim 15
It would have been an obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the illumination device of Sugita with a plurality of nano-structures, each of the plurality of nano-structures having a shape dimension of a subwavelength that is less than a wavelength of the light emitted from the light source, since the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04(VI)(B)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yanagisawa (US 2018/0195693) teaches a light source device with efficient illumination.  Rasmussen (US 2017/0006691) teaches a light fixture with infrared and visible light beams.  Tenmyo (US 6,807,369) teaches a photographic apparatus having an illumination device.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461.  The examiner can normally be reached on Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        15 January 2021